FoRd, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the *231United States that the items marked “A” and initialed ABJ (Examiner’s Initials) by Examiner A. B. Johnson (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof and assessed with duty at 15 per cent under paragraph 372, as modified, consist of Yon Arx air guns and parts dedicated for use therewith similar in all material respects to the merchandise the subject of Mattoon & Company, Inc., et al. v United States, C.D. 2545, wherein said merchandise was held properly dutiable at 11% per cent as machines, finished or unfinished, under paragraph 372, as modified.
IT IS FURTHER STIPULATED AND AGREED that the rate of duty on machines, other and parts, as provided in paragraph 372, Tariff Act 1930, as modified, was reduced to 10% per cent on entries for consumption or withdrawals from warehouse on or after July 1, 1962, and to 9 per cent on entries for consumption or withdrawals from warehouse on or after July 1,1963, under TD 55816.
IT IS FURTHER STIPULATED AND AGREED that the record in Mattoon & Company, Inc. et al. v. United States, C. D. 2545, be incorporated in the record in these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Mattoon & Company, Inc., et al v. United States, 54 Cust. Ct. 282, C.D. 2545, we find and hold the items of merchandise marked “A” and initialed ABJ on the invoices by Examiner A. B. Johnson, to be properly dutiable as machines and parts, finished or unfinished, at the rate of 11% per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, when entered for consumption or withdrawn from warehouse on or after June 30, 1958; at the rate of 10% per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by Presidential proclamation of certain agreements supplementary to the General Agreement on Tariffs and Trade, 98 Treas. Dec. 51, T.D. 55816, when entered for consumption or withdrawn from warehouse on or after July 1, 1962, or at the rate of 9 per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by Presidential proclamation of certain agreements supplementary to the General Agreement on Tariffs and Trade, 98 Treas. Dec. 51, T.D. 55816, when entered for consumption or withdrawn from warehouse on or after July 1,1963.
To the extent indicated the specified claims in these suits are sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.